                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



JASON KYLE TARRENCE SHANLEY,

                           Plaintiff,

          v.                                    CASE NO. 19-3147-SAC

BRYAN COX, DAVID HAMILTON,
RICK HEINRICH, and TIM HOESLI,

                           Defendants.


                        MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

Previously, the Court stayed this matter pending the resolution of

the state criminal actions against him.

     Plaintiff moves to amend the complaint to add a defendant.

Plaintiff is entitled to amend the complaint once as a matter of

course. See Fed. R. Civ. P. 15(a)(1)(a party has the right to amend

the complaint once as a matter of course if the amendment is timely

filed. See also D. Kan. R. 15.1(a)(2)(party filing a motion to amend
must attach the proposed pleading).

     Plaintiff’s amended complaint must be submitted upon

court-approved forms. In order to add claims or significant factual

allegations, or to change defendants, a plaintiff must submit a

complete amended complaint. See Fed. R. Civ. P. 15. An amended

complaint is not an addendum or supplement to the original complaint

but completely supersedes it. Therefore, any claims or allegations

not presented in the amended complaint are no longer before the Court.
Plaintiff may not simply refer to an earlier pleading; instead, the

complaint must contain all allegations and claims that plaintiff
intends to present in the action, including those to be retained from

the original complaint. Plaintiff must include the case number of this

action on the first page of the amended complaint.

     Plaintiff must name every defendant in the caption of the amended

complaint. See Fed. R. Civ. P. 10(a). He must refer to each defendant

in the body of the complaint and must allege specific facts that the

describe the allegedly unconstitutional acts or omissions by each

defendant, including dates, locations, and circumstances.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion to

amend (Doc. 5) is granted.

     IT IS FURTHER ORDERED plaintiff shall submit the amended

complaint on or before November 22, 2019, and shall submit a status

report concerning his criminal cases on or before December 20, 2019.

     IT IS SO ORDERED.

     DATED:   This 25th day of October, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
